Appeal by defendant from a judgment of the Supreme Court, Queens County (Wilowski, J.), rendered July 17, 1980, convicting him of criminal possession of marihuana in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the defendant’s motion to suppress tangible evidence (Beldock, J.). Judgment affirmed. Under all the circumstances, we conclude that the officer’s entry into the store in which the marihuana was discovered was lawfully made pursuant to the defendant’s consent. (Cf. People v Gonzalez, 39 NY2d 122.) In any event, the defendant lacks standing to contest the officer’s entry into the store since he had no proprietary interest or reasonable expectation of privacy therein. (See People v Ponder, 54 NY2d 160.) Mollen, P. J., Lazer, Cohalan and Thompson, JJ., concur.